DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-17, 19, and 20 are pending in this application.
Response to Amendment
Claims 1 and 14 are amended. Claims 4 and 18 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 5-7 are objected to because of the following informalities:  Claims 5-7 depend from cancelled claim 4. It appears that these claims should depend upon claim 1. For the purposes of examination, claims 5-7 are interpreted to depend on claim 1.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitation “the first conductivity type” in line 8 of the claim and “a first conductivity type” in line 13 of the claim. This appears to mean “a first conductivity type” and “the first conductivity type”, respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. U.S. Patent Application 2017/0358568 (hereinafter “Edwards”).
Regarding claim 1, Edwards teaches an electrostatic discharge protection device (i.e. positive strike SCR 100)(fig.1), comprising: a first well region (i.e. second native p-type region 122)(fig.1) and a second well region (i.e. deep n-type region 116)(fig.1) disposed in a semiconductor substrate (i.e. substrate 110)(fig.1), wherein the first well region has a first conductivity type (implicit)(refer to [0019]) and the second well region has a second conductivity type (implicit)(refer to [0019]) that is the opposite of the first conductivity type (implicit)(refer to [0019]); a first doped region (i.e. second shallow p-type well 134)(fig.1) disposed in the first well region and the second well region (implicit), wherein the first doped region has the first conductivity type (refer to [0022]); a first heavily doped region (i.e. second n+ source region 152)(fig.1) disposed in the first doped region in the first well region (implicit), wherein the first heavily doped region has the second conductivity type (refer to [0027]); and a second heavily doped region (i.e. second p+ contact region 150)(fig.1) disposed in the first well region (implicit), wherein the second heavily doped region has the first conductivity type (refer to [0029]), and at least a portion of the second heavily doped region is outside the first doped region (implicit)(refer to second p-type diffused region 136).
Regarding claim 2, Edwards teaches the electrostatic discharge protection device as claimed in claim 1, wherein a doping concentration of the first doped region is greater than a doping concentration of the first well region (refer to [0021] and [0022]) and less than a doping concentration of the first heavily doped region (refer to [0026] and [0027]).
Regarding claim 3, Edwards teaches the electrostatic discharge protection device as claimed in claim 1, wherein doping concentration of the first doped region is greater than a doping concentration of the second well region (refer to [0021]-[0027]).
Regarding claim 7, Edwards teaches the electrostatic discharge protection device as claimed in claim 1, wherein the first heavily doped region is in contact with the second heavily doped region (implicit)(refer to [0028]).
Regarding claim 8, Edwards teaches the electrostatic discharge protection device as claimed in claim 1, further comprising: a second heavily doped region disposed in the second well region (i.e. n-type drain region 140)(fig.1), wherein the second heavily doped region has the second conductivity type (implicit).
Regarding claim 13, Edwards teaches the electrostatic discharge protection device as claimed in claim 1 wherein the first conductivity type is P-type and the second conductivity type is N-type (refer to [0021]-[0027]).
Regarding claim 14, Edwards teaches an electrostatic discharge protection device (i.e. positive strike SCR 100)(fig.1), comprising: a first well region (i.e. deep n-type region 116)(fig.1) disposed in a semiconductor substrate (i.e. substrate 110)(fig.1); a first doped region (i.e. second shallow p-type well 134)(fig.1) including a first portion in the first well region (implicit) and a second portion outside the first well region (implicit)(refer to second native p-type region 122)(fig.1); a first heavily doped region (i.e. second n+ source region 152)(fig.1) disposed in the second portion of the first doped region (implicit); a second heavily doped region (i.e. shallow n-type drain region 140)(fig.1) disposed in the first well region (implicit); a second well region (i.e. second native p-type region 122)(fig.1) having the first conductivity type (refer to [0019]), wherein the second portion of the first doped region is disposed in the second well region (implicit); and a third heavily doped region (i.e. second p+ contact region 150)(fig.1) disposed in the second well region (implicit), wherein the third heavily doped region has the first conductivity type (implicit), and at least a portion of the third heavily doped region is outside the first doped region (implicit)(refer to second p-type diffused region)(fig.1), wherein the first doped region has a first conductivity type (implicit), and the first well region, the first heavily doped region, and the second heavily doped region have a second conductivity type that is the opposite of the first conductivity type (implicit).
Regarding claim 15, Edwards teaches the electrostatic discharge protection device as claimed in claim 14, further comprising: a gate structure (i.e. gate 162-2)(fig.1) partially covering the first doped region and the first well region (implicit).
Regarding claim 16, Edwards teaches the electrostatic discharge protection device as claimed in claim 15, wherein the gate structure is disposed between the first heavily doped region and the second heavily doped region (implicit).
Regarding claim 19, Edwards teaches the electrostatic discharge protection device as claimed in claim 14, wherein the first well region, the first doped region, and the first heavily doped region form a bipolar junction transistor (BJT) (implicit)(the junctions between these regions inherently form a bjt).
Regarding claim 20, Edwards teaches the electrostatic discharge protection device as claimed in claim 19, wherein the first heavily doped region is an emitter of the BJT, the first doped region is a base of the BJT, and the second heavily doped region is a collector of the BJT (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, 9-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards as applied to claims 1, 4, 8, and 15 above, and further in view of Ko et al. U.S. Patent Application 2017/0062406 (hereinafter “Ko”).
Regarding claim 5, Edwards teaches the electrostatic discharge protection device as claimed in claim 1, wherein the first heavily doped region and the second heavily doped region are together electrically connected to a contact (i.e. fourth metal trace 180-4)(fig.1), however Edwards does not teach wherein the contact is a power line (VDD) or a ground line (VSS). However, Ko teaches wherein the contact is a power line (VDD) or a ground line (VSS) (refer to ESDP 20)(figs. 1 and 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edwards to connect it in the manner of Ko to provide the advantage of connecting the device so as to efficiently channel ESD to ground, thereby protecting the circuit that it is connected to.
Regarding claim 6, Edwards teaches the electrostatic discharge protection device as claimed in claim 1, however Edwards does not teach the device further comprising: an isolation feature disposed between the first heavily doped region and the second heavily doped region. However, Ko teaches the device further comprising: an isolation feature (i.e. isolation structure 592)(fig.2) disposed between the first heavily doped region and the second heavily doped region (i.e. regions 510 and 520)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edwards to include the isolation of Ko to provide the advantage of reducing electrical interaction between the region, thereby preventing possible damage during high voltage/current transients.
Regarding claim 9, Edwards teaches the electrostatic discharge protection device as claimed in claim 8, wherein the first heavily doped region is electrically connected to a first contact (i.e. metal trace 180-4)(fig.1), and the second heavily doped region is electrically connected to a second contact (i.e. metal trace 180-3)(fig.1), however Edwards does not teach wherein the first contact is a power line (VDD) or a ground line (VSS) and the second contact is the other of the power line (VDD) or the ground line (VSS). However, Ko teaches wherein the first contact is a power line (VDD) or a ground line (VSS) and the second contact is the other of the power line (VDD) or the ground line (VSS) (refer to ESDP 20 and NM)(figs.1 and 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edwards to connect it in the manner of Ko to provide the advantage of connecting the device so as to efficiently channel ESD to ground, thereby protecting the circuit that it is connected to.
Regarding claim 10, Edwards teaches the electrostatic discharge protection device as claimed in claim 8, however Edwards does not teach the device further comprising: a second doped region disposed in the second well region, wherein the second doped region has the second conductivity type, and the second heavily doped region is disposed in the second doped region. oHoHoweHowever, Ko teaches the device further comprising: a second doped region (i.e. P-type body region 320)(fig.2) disposed in the second well region (i.e. P-type well region 220)(fig.2), wherein the second doped region has the second conductivity type, and the second heavily doped region is disposed in the second doped region (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edwards to include the second doped region of Ko to provide the advantage of increasing the resistance to the ground, thereby ensuring full turn on of the transistor.
Regarding claim 11, Edwards and Ko teach the electrostatic discharge protection device as claimed in claim 10, wherein a doping concentration of the second doped region is greater than a doping concentration of the second well region and less than a doping concentration of the second heavily doped region (refer to Ko [0080]).
Regarding claim 12, Edwards teaches the electrostatic discharge protection device as claimed in claim 1 however Edwards does not teach wherein the first conductivity type is N-type and the second conductivity type is P-type. However Ko teaches wherein the first conductivity type is N-type and the second conductivity type is P-type (refer to [0075]-[0080]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edwards to reverse the conductivity types as in Ko to provide the advantage of using commonly known equivalents.
Regarding claim 17, Edwards teaches the electrostatic discharge protection device as claimed in claim 15, however Edwards does not teach wherein the gate structure and the first heavily doped region are together electrically connected to a power line (VDD) or a ground line (VSS), and the second heavily doped region is electrically connected to the other of the power line (VDD) or the ground line (VSS). However Ko teaches wherein the gate structure and the first heavily doped region are together electrically connected to a power line (VDD) or a ground line (VSS) (Refer to ESDP 20)(fig.13), and the second heavily doped region is electrically connected to the other of the power line (VDD) or the ground line (VSS) (refer to NM)(fig.13). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edwards to connect it in the manner of Ko to provide the advantage of connecting the device so as to efficiently channel ESD to ground, thereby protecting the circuit that it is connected to.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839